DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7, 9-14, 16-20, 22, and 26-32 have been canceled.
Claims 8, 15, 21, and 23-25 are pending in the instant application.

Applicant’s election of the invention of group II, presently claims 21 and 23, drawn to polyclonal antibodies in the reply filed on August 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 8, 15, 24 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 16, 2021 as discussed above.


Claims 21 and 23 are under examination in this office action.


Information Disclosure Statement
The IDS form received 2/11/2020 is acknowledged and the references cited therein have been considered.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Specifically, the elected invention is directed toward antibodies whereas the title presently reads 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant has claimed polyclonal antibodies that bind a peptide of between 31-12 residues and which comprises the biological sequence of either SEQ ID NO:2 or SEQ ID NO:106.  SEQ ID NO:2 is a fully defined sequence, namely KSIAYLQMNSLK and this sequence is disclosed by the specification as naturally occurring sequence in many antibodies isolated from human patients.  It is also disclosed that SEQ ID NO:2 is able to cause elaboration of cytokines including IL-6, IL-10, and TNF from PBMC (example 3 and page 34) and that naturally occurring immunoglobulins which contain SEQ ID NO:2 also cause cytokine release (example 1).  SEQ ID NO:106 (i.e. KxxxYLQMxxLK) 
Pages 20 and 23 of the specification appear to disclose that such antibodies can be used to detect the presence of immunomodulatory peptides in a sample, while page 28 indicates that antibodies that bind SEQ ID NOs: 2 or 106 are to be administered to patients to treat cancer or autoimmune disorders.  As discussed above, while the specification does indicate that the peptide of SEQ ID NO:2 has immunomodulatory properties (in that it can cause the release of cytokines) there is no data indicating that any peptide within SEQ ID NO:106 apart from SEQ ID NO:2 itself, has such properties.  It is also interesting that as per page 28, both the peptide itself, such as SEQ ID NO:2, as well as antibodies that bind SEQ ID NO:2, have the exact same functional uses, namely treating cancer and autoimmune disease.  While the instant specification is not completely clear on the mechanistic pathway by which the peptide of SEQ ID NO:2 causes elaboration of cytokines, reasonable evidence is presented indicating that binding of SE	Q ID NO:2 to TLR2 and/or TLR4 is occurring, and it is the ligation of the toll-like receptor (TLR) which leads to cytokine release (see particularly examples 2, 3, and 12).  Given that the peptide of SEQ ID NO:2 need to bind a TLR to cause cytokine release (and thus manifest immunomodulatory properties) and given the size of an 
Therefore, in view of the breadth of the claimed invention, the teachings of the art, and the guidance and direction of the instant specification, artisans would not reasonably know how to use the full breadth of applicant’s polyclonal antibodies as presently claimed at the time the instant application was filed.


Claims 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the 
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins), and in this same case, the court also noted:    
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").   Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”     
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  Also see Enzo-Biochem v. Gen-Probe  01-1230 (CAFC 2002).  Also, the courts have recently reemphasized the importance of indicating what a substance actually is, i.e. its structure, rather than simply describing what it does as can be seen in AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi (Fed Cir, 2017-1480. 10/5/2017).

However, the instant claims are not limited to just antibodies that bind SEQ ID NO:2 (or slightly longer sequences comprising SEQ ID NO:2) as they also encompass antibodies that bind to SEQ ID NO:106.  SEQ ID NO:106 is a genus of sequences that are twelve residues in length, 7 of which are fully defined while the other 5 residues are Xaa residues in the pattern KxxxYLQMxxLK.  Notably, while claim 21 asserts that all peptides within SEQ ID NO:106 are “immunomodulatory”, data to support such a functional activity is not disclosed, except for SEQ ID NO:2 and longer peptides containing SEQ ID NO:2 and cytokine release.  It should be noted that the Xaa residues present in SEQ ID NO:106 were identified by applicant by looking for homologous polypeptide sequences in mice and rats (see example 4).  Thus, these variable resides were not identified by mutagenesis followed by screening for maintenance of function, but simply were generated by applicant looking through sequence databases.  Therefore, there is no evidence that the peptides of the genus of SEQ ID NO:106 have the functional property of cytokine release except for the peptide of SEQ ID NO:2 itself.  Given that the data of the instant specification supports a correlation between the structure of SEQ ID NO:2 and the function of cytokine release, and applicant explicitly seeks to alter this structure without any evidence that the structure in question can be altered without changing function as is set forth in the structure of SEQ ID NO106, 
In view of all of the above, a skilled artisan would reasonably conclude that applicant was not in possession of the full breadth of the recited genus of polypeptides and therefore logically was not in possession of antibodies that bind such polypeptides at the time the instant application was filed.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,816,989 in view of Campbell. 
The issued claims of the ‘989 patent recite the peptide of SEQ ID NO:2 as well as antibodies and antigen binding fragments thereof that bind to SEQ ID NO:2 (see all issued claims, most particularly claims 1, 10, and 11).  Pharmaceutical compositions comprising such antibodies are also claimed (see issued claim 12).  The instant claims differ from that which was previously issued in that the issued claims do not recite that the antibodies are polyclonal in nature.
Campbell discloses methods of making antibodies and discloses that advantages of polyclonal serum are that it contains antibodies that react will all possible antigenic determinants on an antigen in contrast to a monoclonal antibody which binds to one and only one epitope, and that polyclonals are cheaper and faster to make as compared to monoclonal antibodies (see entire document, particularly Table 1.1, Figure 1.2, and the paragraph spanning pages 5 and 6).  
Therefore, it would have been obvious to artisans that the antibodies claimed in the ‘989 patent could be polyclonal antibodies.  Artisans would have been motivated to make polyclonal antibodies that bind the peptide of SEQ ID NO:2 in order to gain the advantages of an antibody combination that binds all possible conformation of the antigen, and is quicker and cheaper to make as compared to monoclonal antibodies as taught by Campbell.  Given that the exact sequence of the antigen, i.e. SEQ ID NO:2, is 


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka

Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644